Citation Nr: 0305204	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  99-20 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for colitis, ulcerative 
colitis, spastic colon, and irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Jeannette M. Keller, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 25, 1971 to 
September 3, 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa. 


REMAND


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his/her claim for a 
benefit under a law administered by VA.  See 38 U.S.C.A. § 
5103A (West Supp. 2002).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The VCAA and its 
implementing regulations include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Also see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

A review of the claims folder reveals that the veteran 
submitted a claim for entitlement to service connection for 
colitis in November 1998.  The RO denied the veteran's claim 
in August 1999.  A statement of the case with was issued in 
September 1999 and supplemental statements of the case were 
issued in October 1999.  A final supplemental statement of 
the case concerning the veteran's claim for entitlement to 
service connection for colitis, ulcerative colitis, spastic 
colon, and irritable bowel syndrome was issued in October 
2002.  Nowhere in the record, however, is there evidence that 
the veteran was advised of the VCAA or its implementing 
regulations.  The RO has not sent the veteran notification of 
what information and medical or lay evidence, not previously 
submitted, is necessary to substantiate the veteran's claim.  
Furthermore, the RO has not notified the veteran of which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law.  See VCAA 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107). 

Accordingly, this case is REMANDED for the following:

1.  The RO should send the veteran a 
letter which informs him of what 
information and medical or lay evidence, 
not previously submitted, that is 
necessary to substantiate his claim, and 
which notifies the veteran of which 
evidence, if any, the claimant is 
expected to obtain and submit, and which 
evidence will be retrieved by VA.

2.  If the veteran submits any additional 
evidence, and if the benefit sought on 
appeal remains denied the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case should contain all 
the pertinent laws and regulations, 
including those pertaining to the VCAA, 
which are applicable to the appellant's 
claim.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




